Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coble et al. – hereinafter Coble (US 2002/0035482) in view of Ardila et al. – hereinafter Ardila (US 2016/0147796) / Lei (US 2006/0031076)

As per claim 1, Coble discloses a method for an event grid service to facilitate notification of published events from different event sources to different event subscribers even when the event subscribers and the event sources utilize different event schemas, the method comprising:
receiving the different publishing service schemas from the different clients through the set of APIs, the different publishing service schemas specifying how different publishing services publish events associated with the different clients; ([0019] The transform mapping program (and the inverse mapping program) preferably uses a many-to-many correspondence matrix to map denormalized data from the publisher's domain into the subscriber's domain (and optionally in the inverse direction as well). [0020] Thus, the intermediary provides multiple 
generating a data field mapping that includes a plurality of mapped data fields, each mapped data field in the data field mapping corresponding to a correlation between at least one data field in a publishing service schema of a publishing service with at least one data field in at least one event grid service schema of the event grid service; ([0072] Subscription Metadata Mapping (Transformation Definition) 104 [0073] When the publication metadata is available, the subscriber will define the information transformation that will be applied to the publisher's information publication schema. This transformation will be used to move the published information from the publisher's information domain into the subscriber's information domain. The Subscriber Module is used to aid in transformation definition as well as send the defined transformation to the Information Integration Engine repository for use when the actual subscription takes place)
Coble fails to disclose exposing a set of APIs (Application Programming Interfaces) to a plurality of different clients associated with different publishing service schemas; 
generating a level of confidence metric for each mapped data field based on a determined correlation between the at least one data field in the publishing service schema and the at least one data field in at least one event grid service schema;  determining whether any mapped data fields have a level of confidence metric below a predetermined threshold; and completing the data field mapping for any mapped data field having a level of confidence metric below the predetermined threshold using additional mapping inputs.
	Ardila discloses generating a level of confidence metric for each mapped data field based on a determined correlation between the at least one data field in the publishing service schema and the at least one data field in at least one event grid service schema;  determining whether any mapped data fields have a level of confidence metric below a predetermined 
and completing the data field mapping for any mapped data field having a level of confidence metric below the predetermined threshold using additional mapping inputs. [0037] At reference numeral 740, change input is received regarding mismatches. In other words, a signal is received associated with making at least one change to remedy a mismatch.)	Before the effective filing date, it would have been obvious for the schema data field mappings to have a confidence metric and for the mismatches of schema mapping which fall below a threshold to be remedied.  The motivation would have been to ensure that data consumed by a job is structured in a manner acceptable by the job.  (Ardila, [0001])
The teachings of Coble / Ardila fail to teach exposing a set of APIs (Application Programming Interfaces) to a plurality of different clients associated with different publishing service schemas.  Lei discloses teach exposing a set of APIs (Application Programming Interfaces) to a plurality of different clients associated with different publishing service schemas.  ([0078]; Event subscribers 1201 use the Event Subscription API 14a to subscribe to events from the Event Subscription Manager 152 (Step 1202). When receiving an Event Subscription, the Event Subscription Manager 152 consults the Subscription Repository 155 (Step 1203) to check whether it is a new subscription (either the subscription schema and subscription condition) and funnels the subscription to the SQL Translator 151 (Step 1204).)


As per claim 2, Coble / Ardila / Lei disclose the method as recited in claim 1.   Coble fails to disclose wherein the data field mapping is generated in response to the publishing service registering to publish events on an established topic that the event grid service has at least one event grid service schema configured to use for publishing events to subscribers. 
Lei discloses wherein the data field mapping is generated in response to the publishing service registering to publish events on an established topic that the event grid service has at least one event grid service schema configured to use for publishing events to subscribers.  ([0011]; allows publishers (resp. subscribers) to use self-defined event schemas; Claim 7; mapping the published event schema to subscription event schema based on semantics of published event and subscription event schema)
wherein the registration information includes a current event schema used by the publishing service, ([0011]; allows publishers (resp. subscribers) to use self-defined event schemas)
Before the effective filing date, it would have been obvious for the mapping of the schema to generated in response the publishing service registering to public events on the topics.  The motivation would have been to allow for efficient semantic event routing in that the subscriber and the publisher do not have to use the same event schema. (Lei, [0012])



As per claim 4, Cobile / Ardila / Lei disclose the method as recited in claim 2.  Ardila discloses wherein the method further includes generating a separate mapping between a publishing service schema associated with a different topic and the event grid service schema for the different topic. ([0043]; Further, a mechanism is provided to enable the user to resolve mismatches between schema elements. For example, a user can correctly map schema elements by interacting with representations of schema elements presented with a graphical user interface. As a result, a state change is effected from mismatching to matching schemas.)

As per claim 5, Cobile / Ardila / Lei disclose the method as recited in claim 1.  Ardila discloses wherein generating the data field mapping is based on a previous mapping between the at least one event grid service schema and a different publishing service schema. ([0043]; Further, a mechanism is provided to enable the user to resolve mismatches between schema elements. For example, a user can correctly map schema elements by interacting with representations of schema elements presented with a graphical user interface. As a result, a state change is effected from mismatching to matching schemas.)

As per claim 6, Coble / Ardila / Lei disclose the method as recited in claim 1.  Lei discloses wherein the event grid service schema is a same schema as a schema of a 

As per claim 7. Cobile / Ardila / Lei disclose the method as recited in claim 1. Lei discloses wherein the event grid service schema is a different schema than a schema of a subscriber that subscribes for one or more event notifications based on events published by the publishing service. ([0048]; a publisher and a subscriber use different ontologies for a domain, e.g., O.sub.p and O.sub.s respectively, then based on mapping between the O.sub.s and O.sub.c, we can have O.sub.c which is common ontology for both publisher and subscriber.)

As per claim 8, Cobile / Ardila / Lei disclose the method of claim 1.  Cobile discloses wherein the method further includes receiving a publication of an event from the publishing service and generating a notification of the event that conforms to the at least one event grid service schema based on the data field mapping ([0082] Publication Notification 122; [0083] As mentioned above, when a publisher publishes new information to the Information Integration Engine Repository, the Information Integration Engine Repository will notify all subscribers that have a valid contract with the publisher for the specific publication being made. The constraints set during contract establishment 100 are strictly enforced by the information integration engine at this and all further steps.)

As per claim 9, Cobile / Ardila / Lei disclose the method of claim 8.  Ardila discloses wherein the event comprises at least one of a file creation event, a directory creation event or a table creation event. ([0018]; Arbitrary data sets can be acquired and made available by the source component 120 including on-premises data sources and cloud-based data sources of 

As per claim 11, Cobile / Ardila / Lei disclose the method of claim 8.  Ardila discloses wherein the event comprises a modification of a previously created file, directory or table. ([0043]Further, a mechanism is provided to enable the user to resolve mismatches between schema elements. For example, a user can correctly map schema elements by interacting with representations of schema elements presented with a graphical user interface. As a result, a state change is effected from mismatching to matching schemas.)

As per claim 12, Cobile / Ardila / Lei discloses the method of claim 8.   Lei discloses wherein the publication of the event includes event information comprising a trigger for the event, a type of the event and a timing of the event. ([0064]; Assume an attribute A.sub.i (A.sub.i .epsilon. R.sub.s) and the class type (denoted as C.sub.i) of attribute A.sub.i has any dependence function for each property in C.sub.i. Since A.sub.i's each property's value can be computed based on its dependence set, the event broker can correlate the events that contribute elements in the dependence set to compute the value of subscripted attribute A.sub.i's properties' value.)

As per claim 13, Cobile / Ardila / Lei disclose the method of claim 12.   Cobile discloses wherein the method further includes translating the event information received into a new event notification conforming to the event grid service schema. (. ([0082] Publication Notification 122; [0083] As mentioned above, when a publisher publishes new information to the Information Integration Engine Repository, the Information Integration Engine Repository will notify all subscribers that have a valid contract with the publisher for the specific publication being made. 

As per claim 14, Cobile / Ardila / Lei discloses the method of claim 13.  Cobile discloses wherein the method further includes translating the new event notification into a plurality of different new subscriber notifications conforming to a plurality of different schemas associated with different subscribers. ([0082] Publication Notification 122; [0083] As mentioned above, when a publisher publishes new information to the Information Integration Engine Repository, the Information Integration Engine Repository will notify all subscribers that have a valid contract with the publisher for the specific publication being made. The constraints set during contract establishment 100 are strictly enforced by the information integration engine at this and all further steps.)

As per claim 19, Cobile / Ardila / Lei disclose the method of claim 1.  Lei discloses  wherein the method further includes using the data field mapping for translating published events from a different publishing service into a format that conforms to the event grid service schema and without performing the generating of the data field mapping when registering the different publishing service.  ([0011]; allows publishers (resp. subscribers) to use self-defined event schemas;  [0054] In most cases, the event broker needs to rewrite the subscription SQL statement according to sufficient event source, except that the sufficient event source is defined is exactly the same as specified in subscription, i.e., R.sub.p=R.sub.s. If the event source is a sufficient published event schema R.sub.p, then the SQL statement shown in FIG. 5 can be rewritten as shown in FIG. 6. In the select clause, each A.sub.pi is an attribute in a published event schema, and A.sub.pi is either the same as A.sub.si or a subclass of A.sub.si. In the from clause, R.sub.p is replaced by the sufficient event source R.sub.s. In the where clause, c.sub.s' can be obtained by replacing A.sub.si with A.sub.pi. For example, the subscription SQL 

	As per claim 20, please see the discussion under claim 1 as similar logic applies.\

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coble et al. – hereinafter Coble (US 2002/0035482) / Ardila (US 2016/0147796) / Lei (US 2006/0031076) further in view of Usgaonkar (US 2016/0055018)

As per claim 10, Cobile / Ardila / Lei disclose the method of claim 8.  Coble fails to disclose wherein the event comprises a rebooting of a virtual machine event.  Usgaonkar discloses wherein the event comprises a rebooting of a virtual machine event.   ([0017])
Before the effective filing date, it would have been obvious for the teachings of Coble / Ardila / Lei to be modified to teach that the event is a virtual event and it is rebooted.  The motivation for reboot the virtual machine event would have been to resolve software failures on the virtual machines. (Usgaonkar, [0017])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coble et al. – hereinafter Coble (US 2002/0035482) / Ardila (US 2016/0147796) / Lei (US 2006/0031076) further in view of Stark (US 8,738,704)

As per claim 15, Cobile / Ardila / Lei disclose the method of claim 1.  Cobile fails to disclose wherein the event grid service receives the different publishing service schemas from the different clients with registration information provided by the different clients when 
Stark discloses wherein the event grid service receives the different publishing service schemas from the different clients with registration information provided by the different clients when registering the different publishing services to publish the events associated with the different clients. (Col 4 lines 50-64; The publisher unit 310 includes a publisher application 315 for providing a topic 320 along with the data messages 325 with respect to the publisher 130 to the message broker 305. Note that the term "topic" as utilized herein can refer to topics that are defined by the system ahead of time and publishers may publish on specific, pre-determined and common topics. Similarly, the subscriber unit 360 includes a subscriber application 365 in order to provide subscriptions 370 along with the selected topic 375 with respect to the subscriber 140 to the message broker 305)
Before the effective filing date, it would have been obvious for the teachings of Cobile / Ardila / Lei to be modified to receive the different service schemas from the different clients with registration information to route the topics of interests to the subscribers.  The combined teachings would have advantages of improving levels of service while reducing wait times for the subscribers to receive the event messages. (Stark, Col 1 lines 40-54)

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454